DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a two-piece compression device or implant with first and second components each having at least an external thread, classified in A61B 17/7225.
II. Claims 19-20, drawn to a method of using a device, classified in A61B 17/56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case:
The process as claimed (in claim 19) can be practiced with a materially different device, such as a device not having a threaded structure, as required in claims 1-18 by instead using nails, ridges, barbs, etc., for instance.
The device, as claimed in claims 1-18, can be used to practice another materially different process, such as a method not including the steps of inserting/securing a K-wire.
Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least A61B 17/7225 along with a unique text search.  Group II would not be searched as above and would require a search in at least A61B 17/56 along with a unique text search. 
Applicant is advised that the reply to this reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Hrina on May 27, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office Action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	

Claim Objections
3.	Claims 11 is objected to because of the following informalities: 
In lines 8-9 of claim 11, “the ball component when positioned in the socket components have a variable fixation angle” should read “the ball component, when positioned in the socket component, has a variable fixation angle” (or, alternatively, “the ball component and the socket component have a variable fixation angle”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about -10ᵒ to about 10ᵒ” in claim 12 is a relative term which renders the claim indefinite. The term “about -10ᵒ” and the term “about 10ᵒ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carignan et al (US 5,147,386 A), hereinafter “Carignan”.
	Regarding claim 11, Carignan discloses a surgical implant for correcting a hammertoe condition (prosthetic device shown in Figs. 1-7; col. 3, ll. 40-47), comprising;
a first component (13; Fig. 1) having an outer surface with a plurality of threads (45; Fig. 1; col. 6, ll. 8-14) extending radially about the surface (see Fig. 1);
a second component (11; Fig. 1) having an outer surface with a plurality of threads (45; Fig. 1; col. 6, ll. 8-14) extending radially about the surface (see Fig. 1);
a socket component (hinge body 19 having socket 27; Figs. 1-7; col. 4, ll. 1-18) and a ball insert component (hinge stem 17 with ball end 21; Figs. 1-7; col. 4, ll. 1-18) sized and configured to fit within the socket component (see Figs. 1-7); and 
the ball component when positioned in the socket components have a variable fixation angle (see Figs. 6-7; hinge stem 17 with ball end 21 can rotate relative socket component 19 to provide a variable fixation angle; col. 4, ll. 1-18).
Regarding claim 13, Carignan discloses the surgical implant as recited in claim 11, wherein the socket component (19; Fig. 1) has tapering sidewalls in an interior area of the socket component (interior walls 28, shown in phantom in Figs. 3 and 5, taper towards the open end of socket 27 of socket component 19 to retain ball end 21 of ball insert component 17; col. 4, ll. 21-29).
Regarding claim 14, Carignan discloses the surgical implant as recited in claim 13, wherein the tapering sidewalls (28; Figs. 3, 5) of the socket component (19; Figs. 1-3) form a locking structure preventing the ball component from being withdrawn from the socket component after insertion (spherical/tapered walls 28 of the socket 27 of socket component 19 retain ball end 21 of ball component 17; Fig. 3; col. 4, ll. 21-29).
Regarding claim 15, Carignan discloses the surgical implant as recited in claim 11, wherein the socket component (19; Fig. 1) is contained within the second component (see Figs. 6-7; extending end 33 of socket component 19 is received in receiving chamber 35 of second component 11; col. 4, ll. 62-67).
Regarding claim 18, Carignan discloses the surgical implant as recited in claim 11, wherein the first and second components (13, 11; Fig. 1) are connected to one another (via hinge 15; Figs. 1-2) and the connection creates a variable compression force (compression force provided when first and second  components 13, 11 are assembled with hinge 15 is variable depending upon the extent to which end 33 of the hinge 15 is seated within receiving chamber 35 of the second component  11; Figs. 1-2, 6-7; col. 4, l. 62 – col. 5, l. 20).

8.	Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champagne et al. (US 2011/0054545 A1).
Regarding claim 11, Champagne discloses a surgical implant for correcting a hammertoe condition (device 100; Figs. 1.1-1.6; para. [0064], [0075]), comprising;
a first component (110; Fig. 1.6) having an outer surface with a plurality of threads (112; Fig. 1.3) extending radially about the surface (shown in Figs. 1.3, 1.6);
a second component (120; Fig. 1.6) having an outer surface with a plurality of threads (122; Fig. 1.3) extending radially about the surface (shown in Figs. 1.3, 1.6);
a socket component (220; Fig. 1.9) and a ball insert component (210; Figs. 1.6, 1.8) sized and configured to fit within the socket component (shown in Fig. 1.8); 
and the ball component when positioned in the socket components have an variable fixation angle (see Figs. 1.10-1.11, para. [0083]-[0084]).
Regarding claim 12, Champagne discloses the surgical implant as recited in claim 11, wherein the variable fixation angle which ranges from about -10° to about 10° (shown in Figs. 1.10-1.11 ranging from -φ to +φ, where φ can be a value between 0 and 30 degrees; para. [0083]-[0084]; Examiner notes that the claim language does not require the variable fixation angle range to be only between “about -10°” and “about 10°”).

9. 	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2018/0228522 A1).
Regarding claim 11, Reed discloses a surgical implant (shown in Fig. 8) for correcting a hammertoe condition (see Figs. 4-8; para. [0002], [0047]), comprising;
a first component (1; Figs. 3, 8; para. [0047], [0058]) having an outer surface (shown in Figs. 3, 8) with a plurality of threads (3; Fig. 3) extending radially about the surface (see Fig. 3);
a second component (5; Figs. 2, 8) having an outer surface (shown in Figs. 2, 8) with a plurality of threads (4; Fig. 2) extending radially about the surface (see Fig. 2);
a socket component (51; Fig. 8; para. [0059]) and a ball insert component (41; Fig. 8) sized and configured to fit within the socket component (see Fig. 8; ball end 42 of ball insert component 41 is pivotably inserted into a socket end 52 of socket component 51; para. [0059]); 
and the ball component when positioned in the socket components have an variable fixation angle (ball end 42 is pivotably inserted within socket end 52 to provide a variable fixation angle between ball insert component 41 and socket component 51; Fig. 8; para. [0059]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carignan (US 5,147,386 A) in view of Buford et al. (US 2009/0216232 A1), hereinafter “Buford”.
Regarding claim 1, Carignan discloses a two-piece hammertoe compression device for correcting hammertoe deformities (prosthetic device shown in Figs. 1-7; col. 3, ll. 40-47), comprising:
a proximal component (13; Fig. 1) comprising an internal and external threaded anchor (see threads 45; Fig. 1; col. 6, ll. 8-14) and a pair of insertion features (47; Fig. 1) positioned radially on an outside surface of the proximal component (plurality of spaced interrupting channels 47 allow component to be easily screwed into bone; Figs. 1-2; col. 6, ll. 19-24; claim 1);
a distal component (11; Fig. 1) comprising an external threaded anchor (see threads 45; Fig. 1; col. 6, ll. 8-14), an embedded socket component (hinge 15 shown in Fig. 1, comprising hinge body 19 with socket 27, and hinge stem 17 with ball end 21, where end 33 of hinge body 19 is received/embedded in receiving chamber 35 of distal component 11; Fig. 6-7; col. 3, ll. 48-67; col. 4, ll. 62-67), and a pair of insertion features positioned radially on an outside surface of the distal component (plurality of spaced interrupting channels 47, which allow component to be easily screwed into bone; Figs. 1-2; col. 6, ll. 19-24; claim 1); and
	However, Carignan does not disclose wherein the proximal component comprises an internal threaded anchor, nor does Carignan explicitly disclose wherein the proximal component and the distal component are reversibly interlocked together.  
Carignan does disclose wherein the proximal component is interlocked with the embedded socket component, via a male end of the socket component engaged in a friction fit taper lock within a female end of the proximal component (see Figs. 1, 6; extending end 23 of socket component 15 is received in chamber 38 of proximal component 13 to form a friction fit lock therebetween; col. 5, ll. 62-66).
Buford is considered to be analogous to the claimed invention because it is directed towards an interlocking connection between components of an device implantable in a bone, particularly a threaded connection between proximal and distal components.  
	Buford teaches a friction-fit threaded connection wherein a first component comprises an internal threaded anchor portion for being threaded with an externally threaded second portion (see Figs. 1-3, where a female end 24 of a first component includes threads for interlocking with a male end 22 of an adjacent component; para. [0142]-[0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carignan’s proximal component to include internal threads, as taught by Buford, and to have modified Carignan’s hinge component to include external threads on the extended male end for cooperating with these internal threads, such that the proximal component can be reversibly interlocked with the hinge component and, consequently, the distal component, because where a friction fit as disclosed by both Carignan and Buford offers an adequate attachment between the components, Buford recognizes that a more positive interlocking between the components can be obtained by providing mechanically interlocking threads as described above (see Buford, para. [0171]).
Regarding claim 2, Carignan and Buford, in combination, disclose the two-piece hammertoe compression device of claim 1, wherein the embedded socket component comprises a ball insert component (see Carignan’s ball insert component 17 of embedded socket component 15 having ball end 21; col. 3, ll. 45-62) having a shank (23; Fig. 1, 5) with an extended threaded connector component (as modified above in claim 1 in view of Buford, shank 23 of Carignan’s ball insert component 17 shown in Fig. 1 comprises external threads configured to mate with internal threads in receiving chamber 38 of proximal component 13), and a rotational feature (21; Figs. 3, 5).
Regarding claim 3, Carignan and Buford, in combination, disclose the two-piece hammertoe compression device of claim 2, wherein the extended threaded connector component is secured to the internal threads of the proximal component (as discussed above with regard to claims 1 and 2, Carignan’s shank 23, as modified in view of Buford to include external threads, engages with internal threads of Carignan’s proximal component 13, also modified in view of Buford such that the chamber 38 includes internal threads for cooperating with said external threads; see Carignan, Figs. 1, 6).
Regarding claim 4, Carignan and Buford, in combination, disclose the two-piece hammertoe compression device of claim 2, wherein the embedded socket component (15; Fig. 1) further includes a socket (socket 27 of hinge body 19; Figs. 1-7) with tapering sidewalls (interior walls 28, shown in phantom in Figs. 3 and 5, taper towards the open end of socket 27 of socket component 19 to retain ball end 21 of ball insert component 17; col. 4, ll. 21-29).
Regarding claim 5, Carignan and Buford, in combination, disclose the two-piece hammertoe compression device of claim 4, wherein the ball insert component (17; Figs. 1-3) is movably secured within the socket (19; Figs. 1-3) via the tapering sidewalls (spherical/tapered walls 28 of the socket 27 of socket component 19 retain ball end 21 of ball component 17; Fig. 3; col. 4, ll. 21-29).
Regarding claim 7, Carignan and Buford, in combination, disclose the two-piece hammertoe compression device of claim 1, wherein the proximal and distal components create a compression force (proximal component 13 and distal component 11, when joined by hinge body 17 create a compression force; Figs. 1-3).
Regarding claim 8, Carignan discloses the two-piece hammertoe compression device as recited in claim 7, wherein the compression force is variable (compression force provided when proximal and distal  components 13, 11 are assembled with hinge 15 is variable depending upon the extent to which end 33 of the hinge 15 is seated within receiving chamber 35 of the second component  11; Figs. 1-2, 6-7; col. 4, l. 62 – col. 5, l. 20).

12.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0228522 A1) in view of Carignan (US 5,147,386 A).
Regarding claim 1, Reed discloses a two-piece hammertoe compression device (see Fig. 8) for correcting hammertoe deformities (see Figs. 4-8; para. [0002], [0047])), comprising:
a proximal component (1; Figs. 3, 8; para. [0047], [0058]) comprising an internal (internally threaded bore 11; Fig. 8; para. [0047]) and external threaded anchor (see external threads 3; Fig. 3);
a distal component (5; Figs. 2, 8; para. [0047], [0058]) comprising an external threaded anchor (see external threads 4; Fig. 2), an embedded socket component (defined by joint part 41 which is coupled to distal component 5 and includes a ball end 42 for being received/embedded in a socket 52; Fig. 8; para. [0059]); and
wherein the proximal component and the distal component are reversibly interlocked together (due to threaded connections between proximal component 1, distal component 5, and articulating joint 40, the components are reversibly interlocked; Fig. 8; para. [0060]).
However, Reed does not disclose the proximal component comprising a pair of insertion features positioned radially on an outside surface of the proximal component, and the distal component comprising a pair of insertion features positioned radially on an outside surface of the distal component. 
Reed does disclose each of the proximal and distal components comprising an insertion feature, in the form of a hex shaped bore, for being engaged by a tool to insert the components into bone (see para. [0054]).
Carignan is considered analogous to the claimed invention because it is directed towards a two-piece compression device, as discussed above with regard to claims 1 and 11, particularly including proximal and distal components for being threaded into bone.  Carignan discloses the proximal component (95; Fig. 10) and the distal component (91; fig. 10) each comprising a pair of insertion features (99; Fig. 10) positioned radially on an outside surface of the distal component (proximal body 95 and distal body 91 both have a plurality of spaced slots 99, shown in Fig. 10 positioned radially on respective outside surfaces of the components, for being engaged by a tool to screw the bodies into respective bones upon implantation; col. 7, ll. 44-52; claim 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed’s proximal and distal components to both comprise the pair of insertion features disclosed by Carignan, positioned radially on the outside surface of each component, because it is a known suitable alternative for allowing a tool to engage a component to rotationally screw the component into a bone upon implantation, as recognized by Carignan. 

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0228522 A1) in view of Carignan (US 5,147,386 A), further in view of Lampe et al. (US 2019/0209334 A1).
Regarding claim 6, Reed and Carignan, in combination, disclose the two-piece hammertoe compression device of claim 1. 
However, the combination of Reed in view of Carignan does not disclose wherein the first and second components are made from additive manufacturing.
Lampe is considered to be analogous to the claimed invention because it is directed towards a two-piece joint implant and discloses wherein both of a first and second component can be manufactured using additive manufacturing techniques (see Fig. 1A; para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made Reed’s first and second components from additive manufacturing, as taught by Lampe, because it is a known technique of manufacturing, as recognized by Lampe in a similar field of endeavor. Examiner also notes that the claim is being examined for patentability on the implant device itself, not the process by which it is made.

14.	Claims 9 and 10 are is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0228522 A1) in view of Carignan (US 5,147,386 A), further view of Songer et al. (US 6,458,134 B1), hereinafter “Songer”.
Regarding claim 9, Reed and Carignan, in combination, disclose the two-piece hammertoe compression device as recited in claim 1.
However, the combination of Reed in view of Carignan does not teach further including a K-wire. 
Reed does disclose wherein the proximal component and the distal component each comprise a longitudinal bore capable of receiving a K-wire (proximal and distal components 1 and 5 are each hollow, and therefore considered capable of receiving a K-wire; Figs. 2-3, 8; claim 1).
Songer is considered to be analogous to the claimed invention because it is directed towards a bone fixation system for toe bones, more particularly because it has components configured for being threaded into bone, and discloses a K-wire (40; Fig. 4; col. 3, ll. 46-55) used for advancing a threaded component (20A and/or 30A; Fig. 4) into a desired position (see col. 3, ll. 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Songer’s K-wire with Reed’s device, such that the K-wire is inserted through the hollow section of the proximal component and/or the distal component of Reed during implantation (and subsequently removed once the component is in its desired position), because using a K-wire to facilitate advancement and placement of the component(s) into their proper positions is a known approach for inserting such components into bone, as recognized by Songer in a similar field of endeavor.
Regarding claim 10, Reed, Carignan and Songer, in combination, disclose the two-piece hammertoe compression device as recited in claim 9, wherein at least one of the proximal and distal components are secured to the K-wire (as modified in the combination of claim 9, the K-wire 40 of Songer would be secured with at least one of Reed’s proximal and distal components 1, 5 during implantation to facilitate advancement and placement thereof, as discussed above).

15.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0228522 A1) in view of Songer (US 6,458,134 B1).
Regarding claim 16, Reed discloses the surgical implant as recited in claim 11.
However, Reed does not disclose further including a K-wire attached to at least one of the first and second components.
Reed does disclose wherein the proximal component and the distal component each comprise a longitudinal bore capable of receiving a K-wire (proximal and distal components 1 and 5 are each hollow, and therefore considered capable of receiving a K-wire; Figs. 2-3, 8; claim 1).
Songer is considered to be analogous to the claimed invention because it is directed towards a bone fixation system for toe bones, more particularly because it has components configured for being threaded into bone, and discloses a K-wire (40; Fig. 4; col. 3, ll. 46-55) attached to at least one of first and second threaded components (20A and/or 30A; Fig. 4) and used for advancing the threaded component(s) into a desired position (see col. 3, ll. 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Songer’s K-wire with Reed’s device, such that the K-wire is inserted through the hollow section of the proximal component and/or the distal component of Reed and attached thereto during implantation (and subsequently removed once the component is in its desired position), because using a K-wire to facilitate advancement and placement of the component(s) into their proper positions is a known approach for inserting such components into bone, as recognized by Songer in a similar field of endeavor.

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0228522 A1) in view of Lampe et al. (US 2019/0209334 A1), hereinafter “Lampe”.
Regarding claim 17, Reed discloses the surgical implant as recited in claim 11.
However, Reed does not disclose wherein the first and second components are made from additive manufacturing.
Lampe is considered to be analogous to the claimed invention because it is directed towards a two-piece joint implant and discloses wherein both of a first and second component can be manufactured using additive manufacturing techniques (see Fig. 1A; para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made Reed’s first and second components from additive manufacturing, as taught by Lampe, because it is a known technique of manufacturing, as recognized by Lampe in a similar field of endeavor. Examiner also notes that the claim is being examined for patentability on the implant device itself, not the process by which it is made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petteys et al. (EP 2749256 B1) teaches a ball and socket implant for correction of hammer toes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773